Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
 Claims 1-20 are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims benefit of Provisional application: 63/029,295 filed on 05/22/2020.  
Information disclosure statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Claim Objections
	Recitation of “and/or” in claim 19 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	I. Claims 2 and claim 3 depending therefrom; and claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 and 5 are indefinite in the recitation of “... which further comprises a recombinant glycosylphosphatidylinositol (GPI)…” is scientifically unclear and confusing as the Glycosylphosphatidylinositol (GPI), is a phosphoglyceride (small molecule) that can be attached to the C-terminus of a protein(s) during posttranslational modification, said protein(s) comprise GPI anchor domain (peptide sequence that is recombinantly expressed and not the small molecule GPI); for examination purposes examiner interprets that the “claimed recombinant protein is fusion protein comprising a peptide sequence/GPI anchoring peptide domain”. Clarification and correction is required.
II. Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 19 recites the phrase “… and/or …”. The metes and bounds of claim 19 is not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4, 6-7 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 4, 6-7 and 11-12 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. Claims 1, 4, 6-7 and 11-12 are directed to a protein comprising a plurality of type II cohesion repeats…cellulosome complex comprising… endoglucanases, exoglucanases or -glucosidases, a cell expressing said protein and is encoded by the genome of the cell. The rationale for this determination is explained below.
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting under 35 U.S.C. 101.  See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties." 79 FR, page 74623, center column.  
Claims 1, 4, 6-7 and 11-12 are directed to naturally-occurring protein(s), encoding polynucleotides or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s), expressed by a cell and obtained from bacterial source. Examiner would like to point out that certain bacteria naturally produce the claimed protein(s)/enzyme complex and hydrolyze lignocellulosic biomass and endogenously comprises comprising a plurality of type II cohesion repeats…cellulosome complex comprising… endoglucanases, exoglucanases or -glucosidases. Applicants’ are directed to the following references as evidentiary references:
Li et al., (US 8,431,371 B2) disclose naturally occurring multi-enzymes composition obtained from cellulolytic Clostridia sp., cellulosomes including naturally occurring scaffolding proteins comprising Type I/II cohesin domains and Type I/II dockerin domains, cipA protein, CbpA protein and comprising microbial cell surface anchoring protein; see col. 3, lines 45-67 to col. 5, lines 1-17.
Bule et al., (Nature, Sci. Reports., 2017, Vol. 7:759, pages 1-14) disclose naturally occurring multi-enzymes composition obtained from cellulolytic Ruminococcus sp., cellulosomes including naturally occurring scaffolding proteins comprising Type I/II cohesin domains and Type I/II dockerin domains, and comprising microbial cell surface anchoring protein; see Abstract; Fig. 1, page 2; Conclusion, pages 9-10; and entire document. 
Usai et al., (J. Proteomics, 2020, Vol. 216, 103667, pages 1-14) disclose naturally occurring multi-enzymes composition obtained from cellulolytic Clostridium sp., cellulosomes including naturally occurring scaffolding proteins comprising Type I/II cohesin domains and Type I/II dockerin domains, and comprising microbial cell surface anchoring protein and production of ethanol by utilizing said Clostridium sp.,; see Abstract; Fig. 1, page 4; Table 1, page 6; Table 2, page 7; Fig. 4, page 8; and entire document. 
 Zhivin et al., (Biotechnol Biofuels, 2017, Vol. 10:211, pages 1-9) disclose naturally occurring multi-enzymes composition obtained from cellulolytic Bacteroides sp., cellulosomes including naturally occurring scaffolding proteins comprising Type I/II cohesin domains and Type I/II dockerin domains, and comprising microbial cell surface anchoring protein; see Abstract; Figure, page 7; Table 1, page 8; Table 3, page 9; Fig. 6, page 15; and entire document. 
 Thus, the proteins of claims 1, 4, 6-7 and 11-12 are directed to natural products (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.” 79 FR, page 74623, right column.  A change in biological activity, chemical or physical properties, and structure and form are given as non-limiting examples of possible “markedly different characteristics.” 79 FR, page 74623, right column. Here, as stated, the claims encompass naturally-occurring cellulosomes and multi-enzymes composition having the same structure, and therefore biological activity, chemical and physical properties, as a naturally-occurring product. As such, the claims appear to be directed towards nothing more than a judicial exception for the reasons stated.  The claims recite ineligible subject matter for the reasons stated.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-20 as interpreted encompass a genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements (as in claims 1-5 and 15); a genera of cellulolytic enzymes… endoglucanases or -glucosidases; any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements (as in claims 6-10); a genera of cells expressing said recombinant protein…said cellulosome complex (as in claims 11-14 and 16); a method of digesting cellulose and a method of producing ethanol (as in claims 17-20; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific cellulosomes obtained from specific sources, specific constructs and specific structures as discoed in the prior art  and method of use for digesting cellulose and a method of producing ethanol  by said specific constructs in an isolated/transformed recombinant yeast cell (see Examples paragraph [0063], pages 13-14; and paragraphs [0073-0076], pages 17-20 of specification) has been provided by the applicants’, which would indicate that they had possession of claimed genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements (as in claims 1-5 and 15); a genera of cellulolytic enzymes… endoglucanases or -glucosidases; any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements (as in claims 6-10); a genera of cells expressing said recombinant protein…said cellulosome complex (as in claims 11-14 and 16); a method of digesting cellulose and a method of producing ethanol (as in claims 17-20; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides and the encoding polynucleotides. The prior art clearly provides the following evidence regarding structure and function of cohesins, dockerins and enzymes.	
The claimed genus of polypeptides and the encoding polynucleotides is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and the encoding polynucleotides is adequately described by the characterization of specific cellulosomes obtained from specific sources, specific constructs and specific structures as discoed in the prior art  and method of use for digesting cellulose and a method of producing ethanol  by said specific constructs in an isolated/transformed recombinant yeast cell (see Examples paragraph [0063], pages 13-14; and paragraphs [0073-0076], pages 17-20 of specification), since one could use structural homology to isolate those encoding polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (i) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(ii) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(iii) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
(iv) Specifically regarding cohesins and dockerins, (a) Bule et al., (Nature, Sci. Reports., 2017, Vol. 7:759, pages 1-14) disclose key amino acid residues in cohesins and dockerins are involved in protein-protein interactions and mutations affect said interactions (see Abstract; Fig. 1, page 2; Fig. 2, page 4; Table 2, page 6; Fig. 3, page 7; and entire document); and (b) Anandharaj et al., (PNAS., 2020, Vol. 117 (5): 2385-2394; published 01/17/2020) also disclose there are functional differences in “complex integrating protein A”/CipA proteins and activity is determined by structure (see Abstract; Fig. 1, page 2386; and entire document)..   
	As the claimed genera of polypeptides and encoding polynucleotides include widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, because the specification, while being enabling for the characterization of specific cellulosomes obtained from specific sources, specific constructs and specific structures as discoed in the prior art  and method of use for digesting cellulose and a method of producing ethanol  by said specific constructs in an isolated/transformed recombinant yeast cell (see Examples paragraph [0063], pages 13-14; and paragraphs [0073-0076], pages 17-20 of specification). However, the specification does not reasonably provide enablement for a genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements (as in claims 1-5 and 15); a genera of cellulolytic enzymes… endoglucanases or -glucosidases; any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements (as in claims 6-10); a genera of cells expressing said recombinant protein…said cellulosome complex (as in claims 11-14 and 16); a method of digesting cellulose and a method of producing ethanol (as in claims 17-20; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation.' " (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The breadth of claims includes overly broad genus, applicants’ disclose no direction or guidance on how to design and make any polypeptide and the encoding polynucleotide of undefined structure having desired activity as noted in the breadth above. Thus, instant specification and prior art failed to describe how to make and use the claimed genus of polypeptides and the encoding polynucleotides sufficiently. Although, it is possible to display and create any protein structure in computer (in silico) and manipulate in any possible way, such as inserting any amino acid(s) into preexisting three-dimensional scaffold; the creation of desired catalytic/biologic activity in a solution is highly unpredictable.  
According to MPEP § 2164.02: “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled.”; “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a “reasonable correlation” to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”; and “As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); < In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination).”

However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
Instant claims are so broad such that, instant disclosure of instant specification and a general knowledge in the art are not commensurate with the scope of instant claims for one skilled in the art to make and use claimed invention without undue experimentation. As noted above, the breadth of instant claims encompass an overly broad genus of undefined structures including variants, mutants and homologs.  
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements (as in claims 1-5 and 15); a genera of cellulolytic enzymes… endoglucanases or -glucosidases; any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements (as in claims 6-10); a genera of cells expressing said recombinant protein…said cellulosome complex (as in claims 11-14 and 16); a method of digesting cellulose and a method of producing ethanol (as in claims 17-20; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), and having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 11-14 and 16 recite “A cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 11-14 and 16 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 11-14 and 16 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Anandharaj et al., (PNAS., 2020, Vol. 117 (5): 2385-2394; published 01/17/2020). 
	Anandharaj et al., (PNAS., 2020, Vol. 117 (5): 2385-2394; published 01/17/2020) disclose a recombinant yeast cell expressing a cellulosome on the cell surface; said cellulosome comprising complex integrating protein A/scaffolding gene (CipA), GIP anchoring protein (OlpB), expressing a mixture of dockerin fused fungal cellulase, including endoglucanase, exoglucanase, -glucosidase, said genes integrated into chromosome of the engineered yeast cell; said engineered yeast host cell efficiently degraded cellulosic substrates and results in production of ethanol. Applicants’ are directed to the following sections in Anandharaj et al., (PNAS., 2020, Vol. 117 (5): 2385-2394; published 01/17/2020); Results & Fig. 1-6, pages 2386-2391; Materials and Methods, pages 2392-2394; and entire document). 
Hence, claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Anandharaj et al., (PNAS., 2020, Vol. 117 (5): 2385-2394; published 01/17/2020).
III. “BY OTHERS”
“Others” Means Any Combination of Authors or Inventors Different Than the Inventive Entity

The term “others” in 35 U.S.C. 102(a) refers to any entity which is different from the inventive entity. The entity need only differ by one person to be “by others.” This holds true for all types of references eligible as prior art under 35 U.S.C. 102(a) including publications as well as public knowledge and use. Any other interpretation of 35U.S.C. 102(a) “would negate the one year [grace] period afforded under § 102(b).”
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-7, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS), when given the broadest reasonable interpretation. 
Claims 1, 4-7, 11-13 and 16-19 as interpreted are directed to a genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements (as in claims 1, and 4-5); a genera of cellulolytic enzymes… endoglucanases or -glucosidases; (as in claims 6-7); a genera of cells expressing said recombinant protein…said cellulosome complex (as in claims 11-13 and 16); a method of digesting cellulose (as in claims 17-19; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS) disclose a genetically engineered recombinant B. subtilis host cell comprising cellulosomal genes including a scaffoldin protein gene (cipA), a cell surface anchor gene (sdbA), two exoglucanase genes (celK and celS), two endoglucanase genes (celA and celR; see Abstract and entire document) for the conversion of lignocellulosic mass/Avicel, microcrystalline cellulose or cellobiose into soluble sugars; said cellulosome comprising Type I and Type II cohesin repeats, carbohydrate-binding modules (CBM) comprising Type II dockerin (Abstract; Fig. 1, page 5; col. 1, ¶ 2, page 9; Fig. 7, page 9; Functional assay, col. 1, ¶ 1, page 10; and entire document). 
Hence, Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS) is deemed to anticipate claims 1, 4-7, 11-13 and 16-19 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ genetically modified recombinant host cells with the genetically modified recombinant host cells of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the genetically modified host cells of the prior art does not possess the same material structural and functional characteristics of the genetically modified host cells of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS) as applied to claims 1, 4-7, 11-13 and 16-19 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Huang et al., (Bioengineered, 2014, Vol. 5:2, pages 96-106, in IDS) and Liang et al., (Appl. Environ. Microbiol., 201, Vol. 80 (21): 6677-6684, in IDS). 
	The disclosure of Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS) as applied to claims 1, 4-7, 11-13 and 16-19 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Chang et al., is silent regarding wherein said recombinant protein according to claim 1, which further comprises a recombinant glycosylphosphatidylinositol (GPI; as in claims 2-3 and 5); further comprising any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements (as in claims 8-10); said host cell is a yeast (as in claim 15); a method of producing ethanol (as in claims 19-20). 
Regarding claims 2-3, 5, 15 and 19-20, analogous art Huang et al., (Bioengineered, 2014, Vol. 5:2, pages 96-106, in IDS) teach strategies for engineering microbial host cells including yeast cells surfaces to degrade lignocellulosic biomass, said yeast host cells comprising the structural and functional information regarding glycosylphosphatidylinositol (GPI) anchor signal sequence for displaying fusion proteins having the activities of endoglucanase, cellobiohydrolase and -glucosidase (see Abstract; col. 2, page 97 to page 99 & Fig. 3, page 99; Fig. 4, page 100; and entire document) and advantageously suggest said recombinant yeast host cell resulted in ~1.4-fold more ethanol production (col. 1, page 98).
Regarding claims 8-10, 15 and 19-20, the following analogous art teaches the structural and functional elements of the instant invention: Liang et al., (Appl. Environ. Microbiol., 201, Vol. 80 (21): 6677-6684, in IDS) disclose an engineered yeast cell for hydrolyzing cellulosic materials as the sole carbon source, said  engineered yeast cell expressing polysaccharide monooxygenases (LPMOs), cellobiose dehydrogenase with cellobiohydrolases, endoglucanases and -glucosidases resulted in increased ethanol titers in said reference engineered yeast cell (see Abstract; Table 1, page 6678; Fig. 1, page 6679; Fig. 2, page 6680; Fig. 4, page 6681; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Chang et al., and employ the glycosylphosphatidylinositol (GPI) anchor signal sequence of Huang et al., for expressing and displaying enzymes of interest in an engineered yeast host cell surface and further include in said engineered yeast cell to express polysaccharide monooxygenases (LPMOs), cellobiose dehydrogenase with cellobiohydrolases, endoglucanases and -glucosidases that results in increased ethanol titers in said reference engineered yeast cell,  as suggested by Liang et al., and to generate a genetically modified recombinant microbial/yeast host cell comprising recombinant proteins involved in the biochemical pathway of hydrolysis of cellulosic materials to sugars and ferment the produced sugars for increased production of ethanol. Motivation to generate such a modified microorganism derives from the fact that ethanol is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Chang et al., Huang et al., and Liang et al.,). The expectation of success is high, because the combined teachings of Chang et al., Huang et al., and Liang et al., teach genetically modified recombinant microbial/yeast host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced hydrolysis of cellulosic materials to sugars and ferment the produced sugars for increased production of ethanol and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Chang et al., Huang et al., and Liang et al.,) i.e., a genera of structural elements comprising a genera of polypeptides having undefined and unlimited structures including variants, mutants and homologs and having the associated function; i.e., genera of recombinant protein(s) comprising a genera of type II cohesion repeats, a genera of glycosylphosphatidylinositol (GPI) domains, a genera of cellulosome complex comprising a genera of “complex integrating protein A”, a genera/plurality of “type I cohesion repeats”, a genera/plurality of “cellulose-binding modules”, a genera/plurality of “type II dockerins” having no specific structural elements; a genera of cellulolytic enzymes… endoglucanases or -glucosidases; any recombinant oxidative enzyme… lytic polysaccharide monooxygenase, cellobiose dehydrogenase having no specific structural elements; a genera of cells expressing said recombinant protein…said cellulosome complex; a method of digesting cellulose and a method of producing ethanol (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-20 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al., (Biotechnol Biofuels 2018, Vol. 11:157, pages 1-13, in IDS) as applied to claims 1, 4-7, 11-13 and 16-19 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Huang et al., (Bioengineered, 2014, Vol. 5:2, pages 96-106, in IDS) and Liang et al., (Appl. Environ. Microbiol., 201, Vol. 80 (21): 6677-6684, in IDS).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652